929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lark JONES, Plaintiff-Appellant,v.Julius Ulysses JOHNSON, Defendant-Appellee.
No. 91-5057.
United States Court of Appeals, Sixth Circuit.
April 4, 1991.

W.D.Tenn., No. 90-02733;  Gibbons, J.


1
W.D.Tenn.


2
APPEAL DISMISSED.


3
Before KENNEDY and RYAN, Circuit Judges, and FEIKENS, Senior District Judge.*

ORDER

4
This court entered an order on February 4, 1991, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant has failed to respond to the show cause order but has filed motions for leave to proceed on appeal in forma pauperis and for appointment of counsel.


5
It appears from the documents before the court that the judgment was entered November 7, 1990.  The notice of appeal filed on December 10, 1990, was three days late.  Fed.R.App.P. 4(a) and 26(a).


6
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


7
Accordingly, it is ORDERED that the motions for leave to proceed on appeal in forma pauperis and appointment of counsel be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior District Judge for the Eastern District of Michigan, sitting by designation